OPINION — AG — ** COMPENSATION — COUNTY EMPLOYEES — EXTRA HELP ** THE " SECOND DEPUTIES " OF COUNTY OFFICERS NAMED IN GROUP 'A' AND 'B' (SEE 19 O.S. 179.4 [19-179.4] AS TO WHAT OFFICERS ARE IN GROUPS 'A' AND 'B') CANNOT LEGALLY BE PAID SALARIES OR COMPENSATION IN EXCESS OF EIGHTY PERCENT OF THE AMOUNT OF SALARY THAT IS PAID TO THE COUNTY OFFICER EMPLOYING ANY SUCH " SECOND DEPUTIES ", BUT THAT " EXTRA HELP " OF ANY COUNTY OFFICER CAN BE PAID IN EXCESS SO PAID IS WITHIN AN AVAILABLE APPROPRIATION THAT HAS BEEN MADE FOR SUCH PURPOSE. (EMPLOYMENT, PARTTIME, PART-TIME, PART TIME, COUNTY EMPLOYEES, SALARIES, PAYMENT) CITE: 19 O.S. 156 [19-156], 19 O.S. 179.4 [19-179.4], 19 O.S. 179.7 [19-179.7] [19-179.7] (J. H. JOHNSON)